Citation Nr: 1125805	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a splenectomy.

2.  Entitlement to a rating in excess of 10 percent for a schizophrenic reaction.

3.  Entitlement to a rating in excess of 30 percent for status-post operative residuals of a right hip dislocation.

4.  Entitlement to a total rating based upon individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1973 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied the Veteran's claims for increased ratings for a right hip disability, for residuals of a splenectomy and for schizophrenic reaction.  This rating decision also denied his claim for a TDIU.

The Board remanded the instant matters in January 2008.

The issues of entitlement to an increased rating for an a schizophrenic reaction and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's residuals of a splenectomy have been asymptomatic throughout the course of this appeal.

2.  The Veteran's right hip disability has been manifested by impaired flexion with pain throughout the range of motion during the course of this appeal; the record is negative for hip ankylosis, a flail hip joint, a fracture of the surgical neck of the femur with a false joint, nonunion of the femur without loose motion or X-ray evidence of arthritis.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a splenectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.951(b), 4.1-4.10, 4.118, Diagnostic Code (DC) 7066 (1995, 2010).

2.  The criteria for a rating a 40 percent for status-post operative residuals of a right hip dislocation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.951(b), 4.1-4.10, 4.21, 4.56, 4.59, 4.71, 4.71a, DCs 5003, 5250-5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a July 2004 letter with regards to his claims for an increased rating for residuals of a splenectomy and of a dislocated right hip.  This letter provided notice as to what evidence was required to substantiate his claims and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The July 2004 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for increased ratings and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that he could submit statements from his current or former employers.  

A September 2005 statement of the case (SOC) provided notice with regard to the remaining elements outlined in Vazquez-Flores I, after the initial adjudication of the Veteran's claim.  The SOC provided actual knowledge to the Veteran of the schedular rating criteria.  The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, he submitted a substantive appeal to the Board in October 2005 providing argument in support of his claim and provided argument over the next several years in support of his claims.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-89 (Fed. Cir. 2007), George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  Here, the SOC provided actual knowledge of the criteria required to establish a higher rating for the Veteran's right hip disability and residuals of a splenectomy.  The Veteran has had ample opportunity to submit argument and evidence subsequent to receiving notice.  Hence, the Veteran has had a meaningful opportunity to participate in the adjudication of his claims and was not prejudiced.  The Veteran also has not alleged such prejudice.  Thus, any VCAA notice error in regard to the Veteran's claims for increased ratings herein decided is deemed harmless and does not preclude appellate consideration of the claimant's claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims decided herein.  The Veteran's service treatment records, VA treatment records, various private treatment records and Office of Personal Management (OPM) records have been obtained.  He has been afforded VA examinations and a sufficient medical opinion has been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's representative argued in an informal hearing presentation that the August 2004 VA examinations were too remote in time for rating purposes.  However, neither the Veteran nor his representative has argued that the Veteran's disabilities have worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran is not entitled to a new VA examination based solely on the passage of time.

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.

In the January 2008 remand, the Board instructed that the Veteran's OPM records be obtained.  These records are associated with the claims file.  The Board therefore finds that the RO has substantially complied with the Board's previous remand with regard to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of a Splenectomy

In a May 1975 rating decision, service connection was granted for residuals of a splenectomy and an initial 30 percent rating, the maximum available under DC 7706, was assigned effective March 25, 1975.  This decision was based on residuals of a splenectomy for injuries sustained during a motor vehicle accident.  In October 1995, the rating criteria were changed to provide a maximum 20 percent rating for a splenectomy.  38 C.F.R. § 4.117, DC 7706.  Complications of a splenectomy such as systemic infections with encapsulated bacteria are to be rated separately.  38 C.F.R. § 4.117, DC 7706, Note.  At the time of a May 2001 rating decision, the Veteran reported no infections or blood transfusions; he denied syncope or lightheadedness; and he reported receiving no treatment for residuals of a splenectomy.  The 30 percent rating was continued as it had been in effect since March 1975, more than 20 years, and thus was protected under the provisions of 38 C.F.R. § 4.951(b).

During an August 2004 VA examination, the Veteran's reported no residuals or complications from his in-service splenectomy.  He had no anemia or chest pain and indicated that he was not requesting an increase.

As noted above, the Veteran's residuals of a splenectomy are currently rated as 30 percent disabling under DC 7706.  The only available rating for a splenectomy without complications is a maximum 20 percent rating under this diagnostic code.  38 C.F.R. § 4.117, DC 7706.  Similarly, under the rating criteria in effect prior to September 1995, when the Veteran was granted service connection, 30 percent was the only available (maximum) rating.  38 C.F.R. § 4.117, DC 7706 (1995).  Thus, the Veteran is already in receipt of the highest possible schedular rating for this disability without additional complications which may warrant a separate rating, and as noted above the 30 percent rating is protected.  38 C.F.R. § 4.117, DC 7706.  As VA examination and clinical evidence establish that the Veteran's disability has been asymptomatic throughout the course of this appeal and he has not alleged current symptoms, the preponderance of the evidence is against an increased rating.  

Right Hip

In a May 1975 rating decision, service connection was granted for post-operative residuals of dislocation of the right hip and an initial 30 percent rating, under DC 5255, was assigned effective March 25, 1975.  This decision was based on residuals of an acetabular fracture of the right hip that was openly reduce and internally fixed with two screws sustained during a motor vehicle accident.  VA examination showed 45 degrees loss of normal range of motion and flexion of the right thigh.  There also was a 50 percent loss of external rotation at the right hip joint and 10 degrees loss of complete flexion in the right knee.  

A May 2001 rating decision continued the 30 percent rating, under DC 5255 for impairment of the femur, for the Veteran's right hip disability and as it has been in effect since March 1975, more than 20 years, it is thus protected under the provisions of 38 C.F.R. § 4.951(b).  This decision was based on a November 2000 VA examination, during which the Veteran reported cramping and dull pain in the right hip.  On examination a right leg limp was noted; leg strength was normal.  Range of motion was measures as abduction to 45 degrees; adduction to 30 degrees, internal rotation to 45 degrees; external rotation to 62 degrees and flexion from 0 to 135 degrees.  All motion was painful.  X-rays revealed two screws within the pelvis, entirely fixing an apparent previous acetabular fracture that was healed, leaving no residual deformity.  Private treatment records showed no treatment or findings with respect to the right hip.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Malunion of the femur with a marked hip disability warrants a 30 percent rating.  Facture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Facture of the femur with nonunion and without loose motion weight-bearing preserved with the aid of brace warrants a 60 percent rating.  Fracture often shaft or anatomical neck with nonunion of the femur, with loose motion (spiral or oblique fracture) warrants a maximum 80 percent rating.  38 C.F.R. § 4.71a, DC 5255.

Favorable hip ankylosis where flexion at an angle between 20 degrees and 40 degrees, with slight adduction or abduction warrants a 60 percent rating.  Intermediate hip ankylosis warrants a 70 percent rating.  Unfavorable hip ankylosis where the foot does not reach the ground and crutches were required warrants a maximum 90 percent rating.  38 C.F.R. § 4.71a, DC 5250.

Limitation of thigh flexion to 10 degrees warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5252.  Normal range of hip flexion is from 0 to 125 degrees and normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

An 80 percent rating is warranted for a hip flail joint.  38 C.F.R. § 4.71a, DC 5254.

During an August 2004 VA joints examination, the Veteran's reported right hip cramping, constant pain, weakness and stiffness.  The pain was rated as "5-6/10" even with the use of medication.  He stated that his hip gave way two to three times per week and that he has difficulty standing and sitting due to right hip pain.  Flare-ups occurred with standing and walking.  Cold weather also made the pain worse.  Nothing relieves the flare-ups including rest.  He has used a walker since July 2003 after falling from a ladder and injuring his knee.

On physical examination, the Veteran had a right leg limp.  Right hip motion was shown as flexion to 100 degrees, abduction to 30 degrees, adduction to 20 degrees, and external rotation to 55 degrees.  There was no decrease in range of motion following repetitive movement.  The Veteran complained of pain prior, during and after motion.  There was no hip subluxation.  An accompanying right hip X-ray revealed a postoperative right ascetabulum and hip without evidence of complications of arthritis.

A September 2009 VA treatment note reflects complaints of right hip pain.

Here, a separate rating for arthritis is not warranted as the August 2004 X-ray was negative for arthritis.  38 C.F.R. § 4.71a, DC 5003.

A rating in excess of 30 percent for the Veteran's right hip disability would require hip ankylosis, thigh flexion that was limited to 10 degrees, a hip flail joint, fracture of the surgical neck with a false joint or fracture of the shaft with nonunion of the femur.  The August 2004 VA examination found flexion to be to 100 degrees but with pain throughout the range of motion.  The Court has held that painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).  In this case the Veteran has been found to have pain throughout the range of hip flexion.  Thus, with consideration of DeLuca and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's right hip disability more nearly approximates the maximum rating, 40 percent for limitation of thigh flexion under DC 5252.

The clinical evidence demonstrates that the Veteran has retained a significant amount of hip motion.  Examination and treatment records are negative for ankylosis.  The clinical evidence also does not establish, and the Veteran has not alleged, the presence of a flail hip joint, a fracture of the surgical neck of the femur or a fracture of the femur shaft with nonunion.  Consequently, the preponderance of the evidence is against a rating in excess of 40 percent during the course of this appeal.  38 C.F.R. § 4.71a, DCs 5250-5255.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right hip disability has been manifested as described above during the course of the appeal, while residuals of his splenectomy have been asymptomatic.  As these symptoms are contemplated by the already assigned schedular ratings, referral for consideration of an extraschedular rating is not warranted.  In this regard, the Board notes that the Veteran took early retirement due to residuals of trauma related to a fall from a ladder in 2003, when he fractured the T4 vertebrae and injured his right knee and persistent synovitis in the small joints of the hands wrist, elbows, knees, ankles and feet from rheumatoid arthritis.  Moreover, he has not been hospitalized for his service-connected right hip disability.


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a splenectomy is denied.

Entitlement to a 40 percent rating for status-post operative residuals of a right hip dislocation is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Veteran's last VA psychiatric examination in September 2004 found that his acquired psychiatric disability was in remission and no Global Assessment of Function (GAF) score was assigned.  The clinical evidence received since this examination establishes that this disability is no longer in remission and that the Veteran had been prescribed medication for it.  In addition, his assigned GAF scores have varied widely, from 45 to 70 due to the severity of his symptoms.  A new VA psychiatric examination is therefore required.  See Snuffer, supra; Caffrey, supra.

TDIU may be assigned when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection is in effect for residuals of a splenectomy, rated as 30 percent disabling; for post-operative residuals of dislocation of the right hip, rated as 40 percent disabling; and for schizophrenia reaction, rated as 10 percent disabling; for a combined disability rating of 60 percent, even though the first two disabilities are considered as arising from one event. 

However, the Board finds that the Veteran's claim for an increased rating for his service-connected psychiatric disorder is inextricably intertwined with his claim for a TDIU, because if an increased rating of at least 30 percent is assigned for his psychiatric disability, the Veteran would then meet the schedular criteria for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  As such, it follows that Board resolution of the TDIU claim on appeal, at this juncture, would be premature pending additional development.

On remand, the RO must again consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted, should the Veteran's rating for schizophrenic reaction remain unchanged.  Therefore, VA must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU due solely to his service-connected disability(ies).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A March 2004 letter from Dr. J. P, the Veteran's treating rheumatologist, noted that the Veteran was unable to work following a recent fall at work and his persistent synovitis from rheumatoid arthritis.  The OPM records establish that the Veteran retired on disability from the post office in July 2004.  The impact of the Veteran's service-connected disabilities on his ability to work is unclear.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain this opinion and such an opinion is required.

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any pertinent, outstanding records, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of all pathology, which may be present, pertaining to his service-connected schizophrenic reaction.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe all current manifestations of the service-connected psychiatric disorder.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should also provide an opinion concerning the current degree of social, occupational, family relations, judgment, thinking and mood impairment resulting from the service-connected acquired psychiatric disorder.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a GAF score representing the level of impairment due to the Veteran's service-connected disability, and an explanation of what the score means.

The examiner should also offer an opinion as to whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected schizophrenic reaction from those attributable to any nonservice-connected psychiatric disability, if any.  If it is not medically possible to do so, the psychiatric examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall psychiatric impairment.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities (to include residuals of a splenectomy, of a dislocation of the right hip, and /or his psychiatric disability) alone, or together, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that the Veteran's reports must be considered in formulating the opinion.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

2.  Thereafter, readjudicate the Veteran's claims for an increased rating for his psychiatric disability and for entitlement to a TDIU.  As to the first claim, address whether staged ratings under Hart, cited to above, and/or an extraschedular rating under the provisions of 38 C.F.R. §§ 3.321(b) is warranted.  As to the latter claim, address whether referral for an extraschedular TDIU rating under the provisions of 38 C.F.R. § 4.16(b) is warranted, if the schedular criteria under 38 C.F.R. § 4.16(a) are not met.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


